PER CURIAM.
Radi Marti appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. The motion advanced seven claims of error. We affirm, without discussion, the denial of claim two and claims four through seven. However, we reverse the trial court’s denial of claims one and three and remand for the attachment of record excerpts conclusively showing appellant is not entitled to relief on these claims. If no such record excerpts exist, appellant is entitled to an evidentiary hearing.
STONE, WARNER and HAZOURI, JJ., concur.